MEMORANDUM **
Betty Jo Friese appeals from the 120-month sentence imposed following her guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Friese contends that the district court erred by concluding that it could not apply the safety valve statute, 18 U.S.C. § 3553(f), in light of the Supreme Court’s holding in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because it is unclear whether the district court imposed the sentence “without regard to the mandatory mínimums,” we vacate the sentence and remand for further proceedings consistent with United States v. Cardenas-Juarez, 469 F.3d 1331, 1335 (9th Cir.2006).
VACATED. REMANDED FOR RE-SENTENCING.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.